Citation Nr: 1730093	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-08-193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to June 1992 and October 2002 to June 2003. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claim has since been transferred to the RO in Oakland, California during the pendency of this appeal. 

By way of procedural background, this matter was previously before the Board in November 2015 and August 2016.  The Veteran filed the original claim for service connection on June 6, 2010 for several disabilities.  The RO granted service connection for several disabilities in the November 2010 rating decision.  Additionally, the RO granted the Veteran a schedular TDIU beginning August 11, 2011 in the March 2012 rating decision.  In a November 2015 decision, the Board denied service connection for migraine headaches, and remanded the issue of TDIU for the period prior to August 11, 2011, to the Agency of Original Jurisdiction (AOJ) for an issuance of a statement of the case.  

The Veteran appealed the Board's November 2015 denial of service connection for the migraine headache disability, in addition to several other initial rating and service connection claims, to the Court of Appeals for Veterans Claims (CAVC).  The Court granted a joint motion for partial remand (JMPR) in May 2016.  The JMPR set aside the Board's November 2015 denial of service connection for the migraine headache disability and remanded the claim to the Board for further appellate consideration.  

In the meantime, the AOJ issued a statement of the case continuing the denial of entitlement to a TDIU prior to August 11, 2011 in December 2015 and returned this claim to the Board for further appellate consideration.  

In August 2016, the Board granted service connection for migraine headaches and remanded the TDIU issue prior to August 11, 2011, for referral to the Director of Compensation and Pension for extraschedular consideration.  The TDIU claim has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Prior to January 1, 2011, the Veteran was gainfully employed.  

2.  Beginning January 1, 2011, with resolution of any doubt in his favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2011, the criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).

2.  From January 1, 2011, forward, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist related to the TDIU claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  TDIU Analysis for the rating period on appeal prior to August 11, 2011

As indicated above, the Veteran is currently in receipt of a TDIU beginning August 11, 2011.  He now contends he was unable to obtain, and or, maintain substantially gainful employment prior to August 11, 2011.  

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, service connection is in effect for the period beginning June 16, 2010 for a lumbar spine disability (rated as 10 percent disability), right knee strain with patellar tendinopathy and extensive changes of old Osgood-Schlatter's Disease (rated as 10 percent disabling), left knee strain with degenerative joint disease (rated as 10 percent disabling), right lower extremity sciatic radiculopathy (rated as 0 percent disabling), tinnitus (rated as 10 percent disabling), migraine headaches (rated as 10 percent disabling), and left ear hearing loss (rated at 0% disabling) for a combined rating of 40 percent, effective from June 16, 2010, to August 11, 2011.    

From June 16, 2010, to August 10, 2011, the Veteran therefore did not meet the objective, minimum percentage requirements for a TDIU, as set forth in 38 C.F.R. § 4.16 (a).  The RO's award of a TDIU is effective August 11, 2011, which is the date he met the schedular criteria for a TDIU.

Significantly in this case, the evidence of record shows that the Veteran was, in fact, working for a portion of the period on appeal.  The Veteran submitted a September 2011 letter from his most recent employer that he was employed as a private security guard until December 31, 2010.  This contention is also reported in a July 2011 medical examination for social security disability, in which the Veteran himself reported he had not been able to work since December 24, 2010.  There is no indication from the record that his employment before January 1, 2011 was not substantial or not gainful.  Because the evidence shows that he was gainfully and substantially employed until December 31, 2010, the Board finds that his service-connected disabilities did not render him unable to secure and follow gainful employment in a variety of settings before that date.  A TDIU is not warranted when the Veteran is employed in gainful and substantial employment; hence, an extraschedular TDIU is not warranted for the period on appeal before January 1, 2011, and accordingly, a claim for a TDIU for this time period is denied.  

Nevertheless, the Board recognizes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).

The Board remanded the claim for referral of extraschedular TDIU consideration in August 2016.  The AOJ's Decision Review Officer submitted a referral to the Director of C&P Service who reviewed the evidence in April 2017, and issued a memorandum that weighed against the claim.  Nonetheless, the Director's decision is not considered binding on the Board.  Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16 (b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321 (b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

The Board's review of the evidence demonstrates that the Veteran has more than a 30 year history of employment in law enforcement as a military police officer and as a private armed security guard.  As discussed above, the Veteran submitted a letter from his most recent employer that his last employment ended December 31, 2010.  The Veteran reports, in an April 2012 letter, that his last employer laid the Veteran off due to the Veteran's service-connected knee and back disabilities.  Indeed, the former employer noted that the Veteran's disabilities made it difficult for him to work without hurting himself.  To accommodate the Veteran's disabilities, the employer created a position as a manager for the Veteran, which he held for only a few months before it was eliminated.  

Further, the Veteran travelled overseas in December 2010, and he reports that he became house bound while travelling from December 2010 until mid-February 2011 due to his service-connected left knee that collapsed when he ambulated.  

The Veteran reports that he did not complete high school, but instead obtained a GED.  The record does not show that the Veteran has any additional training or experience in any other career field other than law enforcement.  See TDIU Application received in August 2011.  The Veteran also provided numerous and consistent statements that he is unable to work because of the severity of pain in his knees and back and he is competent to report such pain.  He also reported side effects of lethargy due to high doses of pain medications he must take to manage his pain.  

The Veteran submitted a March 2011 statement from a friend, M.H., who has known the Veteran for over 30 years.  M.H. reports that he wanted to re-hire the Veteran to work for him as a mechanic, but could not do so because the Veteran's service-connected disabilities prevent him from working at his previous pace and skill level.  M.H. observed the Veteran experiences pain, headaches, loss of balance, difficulty sleeping, and daytime drowsiness.  M.H. stated that he fears for the Veteran's safety.

Additionally the Veteran submitted an August 2011 statement from a former employer, G.G., who employed the Veteran at his store from 1976 to 1979 before the Veteran joined active service.  G.G. reports that he has remained friends with the Veteran throughout the years.  G.G. reports that the Veteran often trips, falls, and has trouble walking and standing.  G.G. notes that he wants to employ the Veteran, but the possibility of him getting hurt at his store is too much of a liability.  Specifically, G.G. observed that the Veteran's pain medication make him lethargic and sleepy during the day.

An August 2011 VA examiner noted there was functional impairment in the Veteran's back, knees, and right hip including weakness and stiffness.  The Veteran reported that he had occasional difficulty showering, and he has flare-ups with cold weather.  The examiner measured flexion on the back as limited to 20 degrees and the Veteran was unable to perform a back extension for fear of falling.  Lateral flexion and rotation were limited to 10 degrees in both directions with moderate difficulty and pain.  The Veteran also experiences radiculopathy related to his lower back disability.  The Veteran is diagnosed with severe spondylolisthesis of the lumbar spine with degenerative disc disease.  Additionally the Veteran has musculoligamentous strain and Osgood-Schlatter disease in both knees.  On testing, the Veteran's range of motion of the knees were limited to 20 degrees flexions, and on repetitive motion testing, there was objective evidence of moderate pain, severe weakness and fatigue, but no incoordination.  The Veteran reported falling five to six times in the few months before examination, and he uses a knee brace and cane for ambulation.  The Veteran also experiences bursitis in the right hip.

The August 2011 examiner's ultimate conclusion is that the Veteran is precluded from both physical and sedentary employment.  The examiner describes the side-effects of the pain medications prescribed for the Veteran's knees and back include fatigue and drowsiness, and he reports difficulty staying awake during the day.  In fact, the examiner noted that when he called the Veteran's name for examination, the Veteran did not respond because he was asleep in the waiting room.  

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted beginning January 1, 2011.  The evidence clearly demonstrates that the Veteran's service-connected disabilities preclude all forms of physical employment, as well as any sedentary work.  The Board finds the various statements provided by the Veteran, his former employers, and friends to be both competent and credible.  

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record supports a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met from January 1, 2011, to August 10, 2011.

ORDER

Prior to January 1, 2011, entitlement to a TDIU is denied.

From January 1, 2011, forward, entitlement to a TDIU is granted, forward, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


